In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 16-330V
                                     Filed: June 22, 2016

*************************                                     UNPUBLISHED
ERIC REYNOLDS,             *
                           *                                  Special Master Hamilton-Fieldman
               Petitioner, *
                           *                                  Petitioner’s Motion for Dismissal
v.                         *                                  Decision; Influenza (“Flu”) Vaccine;
                           *                                  Guillain-Barré Syndrome (“GBS”).
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
*************************

Neal Wilensky, Lansing, MI, for Petitioner.
Robert P. Coleman, III, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION 1

       On March 15, 2016, Eric Reynolds (“Petitioner”) filed a petition for compensation under
the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to 34 (2012)
(“Vaccine Act”). Petitioner alleged that the administration of the Influenza (“Flu”) vaccine, on
October 22, 2013, caused him to develop Guillain-Barré Syndrome (“GBS”). Pet. at 1, ECF No.
1. After reviewing the record, the undersigned concludes that Petitioner is not entitled to an
award under the Vaccine Act.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
        On June 21, 2016, Petitioner filed a Motion for a Decision Dismissing her Petition. See
generally Mot. for Decision, ECF No. 15. According to the motion, “[a]n investigation into the
facts and science supporting his case has demonstrated to [P]etitioner that he will be unable to
prove that he is entitled to compensation.” Id. at 1. Petitioner confirms that he “understands that
a decision by the Special Master dismissing his petition will result in a judgment against him,”
and thus “end all of his rights in the Vaccine Program.” Id.

        To receive compensation under the Vaccine Act, Petitioner must prove either (1) that he
suffered a “Table Injury,” i.e., an injury falling within the Vaccine Injury Table, corresponding
to his vaccination, or (2) that he suffered an injury that was actually caused by a vaccine. See 42
U.S.C. §§ 300aa-11(c)(1), 13(a)(1)(A). The record neither reveals a “Table Injury” nor contains
a medical expert’s opinion or other persuasive evidence indicating that his injuries were caused
by a vaccination.

         Under the Vaccine Act, Petitioner may not be awarded compensation based solely on his
attestations alone; rather, the petition must be supported by either medical records or by the
opinion of a competent physician. See 42 U.S.C. § 300aa-13(a)(1). Lacking both, the only
alternative remains to DENY this petition.

       As a result, this case is dismissed for insufficient proof. In the absence of a motion
for review, the Clerk shall enter judgment accordingly. 2

       IT IS SO ORDERED.

                                                      /s/Lisa D. Hamilton-Fieldman
                                                      Lisa D. Hamilton-Fieldman
                                                      Special Master




2
  Entry of judgment is expedited by the parties’ joint filing of notice renouncing the right to seek
review. Vaccine Rule 11(a).




                                                 2